Citation Nr: 0946863	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-37 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for major 
depressive disorder for the period from April 14, 2003, to 
July 27, 2005, and a rating in excess of 30 percent for such 
disability for the period beginning July 27, 2005. 

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1965 to 
February 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The initial unfavorable rating decision on appeal was issued 
in April 2006, with two subsequent rating decisions being 
issued concerning the Veteran's service connection claim for 
PTSD.  The Board notes that the most recent such decision, 
issued in April 2007, continued the denial of the Veteran's 
service connection claim based on a finding that new and 
material evidence had not been submitted to reopen the 
previously denied claim.  However, as the evidence at issue 
was submitted in February 2007, prior to the expiration of 
the period to appeal from the initial unfavorable rating 
decision, the evidence is considered as having been filed in 
connection with the original claim.  See 38 C.F.R. § 3.156(b) 
(2009).  As such, it was unnecessary to determine whether new 
and material evidence had been received, and such issue need 
not be addressed by the Board at this time.  

After the last adjudication of this matter by the RO, the 
Veteran submitted evidence consisting of VA treatment 
records.  When the Board receives pertinent evidence that was 
not initially considered by the agency of original 
jurisdiction (AOJ), the evidence must be referred to the AOJ 
for review unless the claimant waives this procedural 
requirement.  38 C.F.R. §§ 20.800, 20.1304(c) (2009).  
Although no waiver was submitted in conjunction with these VA 
treatment records, the majority of the records do not relate 
to the Veteran's mental health.  Furthermore, to the extent 
that the records do concern the Veteran's mental health, they 
are duplicative of the evidence that was considered by the 
AOJ.  As such, the evidence is not pertinent, in that it has 
no bearing on the issues on appeal, or is duplicative, and 
therefore, the Board may proceed with a decision without 
prejudice to the Veteran.  Id.

The Veteran requested and was scheduled for a hearing before 
a Veterans Law Judge at the RO in February 2009.  However, he 
withdrew his request for a hearing in a January 2009 written 
statement.  See 38 C.F.R. § 20.704(e) (2009).


FINDINGS OF FACT

1.  For the period from April 14, 2003, to July 27, 2005, the 
Veteran's major depressive disorder has resulted in a mild 
degree of occupational and social impairment, with symptoms 
of depression and anxiety that are controlled by continuous 
medication.

2.  For the period beginning July 27, 2005, the Veteran's 
major depressive disorder has resulted in a moderate degree 
of impairment in social and occupational functioning, with 
occasional decreases in work efficiency and a need for 
continuous medication, due to symptoms of depression, 
irritability, anxiety, a need to be left alone, chronic sleep 
impairment, frequent conflicts with coworkers, and occasional 
vigilance, panic attacks, and flashbacks.  The Veteran does 
not exhibit flattened affect, abnormal speech, impairment of 
memory, judgment, or thinking, persistent delusions or 
hallucinations, suicidal or homicidal ideation, inability to 
function independently, or neglect of personal appearance or 
hygiene.

3.  The Veteran did not engage in combat with the enemy, and 
his claimed in- service stressors are not verifiable based on 
the information provided.

4.  Resolving all reasonable doubt in the Veteran's favor, he 
has a current diagnosis of PTSD; however, such condition is 
not the result of a verified in-service stressor.


CONCLUSIONS OF LAW

1.  For the period from April 14, 2003, to July 27, 2005, the 
criteria for a disability rating in excess of 10 percent for 
major depressive disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 
(2009).

2.  For the period beginning July 27, 2005, the criteria for 
a disability rating in excess of 30 percent for major 
depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 
(2009).

3.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  

The U.S. Court of Appeals for Veterans Claims (Veterans 
Court) has held that, in order to comply with 38 U.S.C.A. 
§ 5103(a), certain specific notice requirements must be met 
with respect to claims for an increased rating.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).  Specifically, 
the Veterans Court held that VA must inform the claimant 
that, in order to substantiate a claim, he or she must 
provide (or ask the VA to obtain) medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that such worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is currently rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by providing 
the evidence described above (such as a specific measurement 
or test result), then VA must give at least general notice of 
that requirement.  Additionally, VA must inform the veteran 
that if he or she is assigned a higher rating, that rating 
will be determined by applying relevant diagnostic codes, 
which generally provide for disability ratings between 0 and 
100 percent, based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.

Recently, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) issued a decision vacating and remanding 
the above-summarized decision of the Veterans Court.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Specifically, the Federal Circuit held that only "generic 
notice," and not "veteran-specific" notice is required 
under 38 U.S.C.A. § 5103(a) in response to the "particular 
type of claim."  With respect to a claim for an increased 
rating, such notice does not need to inform the claimant of 
the need to submit evidence concerning the effect of a 
service-connected disability on his or her "daily life" 
because only the average loss of earning capacity, and not 
impact on daily life, is subject to compensation under 
38 U.S.C. § 1155.  Accordingly, the Federal Circuit vacated 
the decision of the Veterans Court insofar as it requires VA 
to notify a veteran of alternative diagnostic codes or 
potential "daily life" evidence.  Id.  

Subsequent to the issuance of Vazquez-Flores v. Shinseki, the 
Veterans Court has issued several nonprecedential decisions 
holding that VA's failure to inform the claimant of the 
specific criteria in diagnostic codes or of potential "daily 
life" evidence does not constitute a notice defect and, 
instead, determining whether sufficient "generic notice" 
had been provided.  See, e.g., Elliott v. Shinseki, No. 07-
2622, 2009 WL 3489035, *3 (Vet. App. Oct. 30, 2009) 
(memorandum decision); Dobbins v. Shinseki, No. 08-0205, 2009 
WL 3232085, *3 (Vet. App. Oct. 9 2009) (memorandum decision); 
Dockery v. Shinseki, No. 08-1763, 2009 WL 3262549, *3-4 (Vet. 
App. Oct. 7, 2009) (memorandum decision).

In this case, the Veteran was advised in an August 2005 
letter, prior to the initial rating decision in April 2006, 
of the evidence and information necessary to substantiate his 
claims, as well as the responsibilities of the Veteran and VA 
in obtaining such evidence.  With regard to the increased 
rating claim, the August 2005 letter also advised the Veteran 
that the evidence must show that his major depressive 
disorder has increased in severity, examples of types of lay 
or medical evidence that would substantiate such claim, and 
that he should provide any VA or private treatment records or 
provide sufficient information to allow VA to obtain such 
records.  Additionally, although no longer strictly required, 
a May 2008 letter notified the Veteran in accordance with 
Vazquez-Flores v. Peake.  To the extent that such additional 
notice was necessary, any timing defect was cured by the 
subsequent readjudication of the Veteran's increased rating 
claim in a June 2008 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 377 (2006).  

With regard to his service connection claim for PTSD, the 
August 2005 letter informed the Veteran that he should 
provide specific details concerning the stressful event(s) 
that caused his PTSD, complete and return an enclosed PTSD 
Questionnaire, and identify or provide any pertinent VA or 
private treatment records.  The Veteran was requested several 
additional times, in October 2005, January 2006, and August 
2006, to complete the PTSD Questionnaire and to provide 
specific details concerning his claimed stressor(s) in order 
for VA to confirm that the cited stressor(s) occurred during 
active duty.  Specifically, he was requested to specify an 
exact date or a timeframe not to exceed two months for each 
event, names and identifying information of other individuals 
involved, locations, and the unit to which he was assigned 
during the incidents.  

Additionally, the Veteran was informed in an August 2006 
letter of the information and evidence necessary to establish 
a disability rating and an effective date in accordance with 
Dingess/Hartman.  Although such letter was sent after the 
initial rating decision, the Veteran's claims were 
subsequently readjudicated, including in a June 2008 
supplemental statement of the case, thereby curing any timing 
defect in the notice.  See Mayfield, 444 F.3d at 1333-34; 
Prickett, 20 Vet. App. at 377.

Accordingly, the Board finds that VA has satisfied its duty 
to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), as well as Vazquez-Flores v. Shinseki 
and related decisions, in view of the fact that any notice 
defects were cured and did not affect the essential fairness 
of the adjudication of the claims.

With regard to the duty to assist, the Veteran's service 
treatment records and post-service VA treatment records have 
been obtained and considered.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
outstanding post-service medical records that are necessary 
to decide his claim.  However, the Veteran has argued that 
his records concerning his psychiatric hospitalizations from 
August 1968 through January 1969 have not been obtained or 
considered.  

In this regard, the claims file includes a discharge report 
and addendum from the U.S. Air Force Hospital at Lackland Air 
Force Base, dated in August and September 1968, as well as an 
October 1968 consultation sheet from the U.S. Naval Hospital 
in Corpus Christi, Texas.  The Veteran's transfer record 
reflects that he was transferred to the U.S. Naval Hospital 
in Charleston, South Carolina, in late December 1968, for 
psychiatric treatment and evaluation by the Medical Board, 
and he was transferred to await separation by the Medical 
Board approximately two weeks later, in January 1969.  The 
January 1969 Medical Board Report has been obtained and 
considered, and the Veteran was discharged based on its 
findings in February 1969.  Although the treatment records 
for the two weeks in the Charleston Naval Hospital are not of 
record, there is no indication that they are necessary for a 
fair adjudication of the Veteran's claims.  Specifically, as 
discussed in detail below, the evidence of record reflects a 
current diagnosis of PTSD, and there is no indication that 
the Veteran was diagnosed with PTSD during service.  
Therefore, the determinative factor as to his service 
connection claim is whether such condition is the result of a 
verifiable in-service stressor.  The Veteran has cited in-
service stressors that occurred while he served aboard the 
U.S.S. Kitty Hawk, prior to any of these periods of 
hospitalization.  As such, there is no indication that any 
additional in-service treatment records would assist the 
Veteran in substantiating such claim.  Moreover, service 
treatment records are not necessary to determine the current 
severity of the Veteran's major depressive disorder.

The Veteran was also afforded VA mental health examinations 
in November 2005, March 2006, and January 2008 in connection 
with his claims.  Neither the Veteran nor his representative 
have argued that such examinations are inadequate for 
adjudication purposes, and a review of the examination 
reports reveals no inadequacies.  As such, the Board finds 
that the medical evidence of record is sufficient to fairly 
decide the Veteran's claims.

With regard to the Veteran's service connection claim for 
PTSD, as noted above, he was requested numerous times to 
provide specific details concerning his claimed stressors.  
Despite these repeated requests, the Veteran failed to 
provide sufficient additional details to allow for 
verification of his claimed stressors, as discussed more 
fully below.  Accordingly, the AOJ issue formal findings of a 
lack of sufficient information to verify the claimed 
stressors, in January 2006 and January 2007.  VA's duty to 
assist the veteran in developing the pertinent facts and 
evidence in connection with a claim is not a one-way street, 
and it is the responsibility of veterans to cooperate in such 
development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In light of the Veteran's failure to fully cooperate 
with the verification process, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claim.

In the circumstances of this case, additional efforts to 
assist or notify the Veteran would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case, as 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to the veteran are to be 
avoided).  VA has satisfied its duties to inform and assist 
the Veteran in accordance with the VCAA at every stage in 
this case, at least insofar as any errors committed were not 
harmful to the essential fairness of the proceedings.  As 
such, the Veteran will not be prejudiced by the Board 
proceeding to the merits of his claims.

II. Analysis

Increased rating for service-connected major depressive 
disorder

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The percentage ratings are based on 
the average impairment of earning capacity as a result of a 
service-connected disability, and separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Additionally, the Board must consider the application of 
staged ratings, which are appropriate when the evidence 
demonstrates distinct time periods in which the disability 
exhibits symptoms that would warrant different ratings during 
the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 
505, 509-10 (2007).

Evaluation of a mental disorder requires consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  Evaluations will be 
assigned based on all evidence of record that bears on 
occupational and social impairment, rather than solely on an 
examiner's assessment of the level of disability at the 
moment of the examination.  Additionally, the extent of 
social impairment shall be considered, but an evaluation may 
not be assigned based solely on the basis of social 
impairment. 38 C.F.R. § 4.126.  Mental health disabilities 
are rated as follows under the General Rating Formula for 
Mental Disorders, 38 C.F.R. § 4.130:  

The criteria for a 10 percent rating are: 
 
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; or symptoms controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating are: 
 
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 
 
The criteria for a 70 percent rating are: 
 
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 
 
The criteria for a 100 percent rating are: 
 
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 
 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9434. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to 
constitute an exhaustive list, but rather serve as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating for a mental disorder.  
In addition to the symptoms listed in the rating schedule, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002).  

The DSM-IV provides for a global assessment of functioning 
(GAF), which is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A GAF score 
of 61 to 70 indicates that the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 indicates that the examinee has moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 indicates that the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).  The GAF score 
is not conclusive of the degree of impairment but, rather, 
must be considered together with all evidence of record.  See 
38 C.F.R. § 4.126. 

In this case, as the evidence of record demonstrates that the 
Veteran manifested symptoms of his major depressive disorder 
that warrant different ratings during distinct time periods 
in the course of this appeal, staged ratings were assigned.  
See Hart, 21 Vet. App. at 509-10.  Specifically, the RO 
awarded a 10 percent rating for the period prior from April 
14, 2003, to July 27, 2005, and a 30 percent rating for the 
period thereafter.  The Veteran contends that he is entitled 
to a higher rating for each of these periods, based on 
statements from himself and his wife, as well as VA treatment 
records and three VA examinations.

The Board first notes that the Veteran appears to argue in 
his January 2008 substantive appeal that he is entitled to a 
rating of at least 50 percent for his major depressive 
disorder pursuant to 38 C.F.R. § 4.129.  Such provision 
applies to situations where a veteran develops a mental 
disorder during service as a result of a highly stressful 
event, and such disorder is severe enough to result in the 
veteran's release from active duty service.  Under such 
circumstances, a rating of not less than 50 percent shall be 
assigned upon the veteran's discharge, and an examination 
shall be scheduled within six months following discharge to 
determine whether a change in such evaluation is warranted.  
38 C.F.R. § 4.129.  As the Veteran's increased rating claim 
does not pertain to the period immediately following his 
discharge from service, this provision is inapplicable to the 
instant appeal.  Moreover, as will be discussed below, 
although the Veteran was discharged from service due to a 
mental disorder, namely, depressive reaction, there is no 
indication that such condition developed as a result of a 
highly stressful event during service.  

Pertaining to the period prior to July 27, 2005, the Veteran 
was referred for VA psychiatric treatment in April 2003, at 
which point he indicated that he had sought no such treatment 
since service.  He complained of impaired sleep with 
occasional nightmares and flashbacks, as well as anxiety and 
depression.  He stated that he had been married four times to 
three different women, and he kept in contact with a 32-year-
old son from a previous marriage.  The Veteran indicated that 
he had worked as a crane operator in the past and currently.  
He was diagnosed with adjustment disorder with depressed and 
anxious mood with poor coping skills, and he was assigned a 
GAF score of 55.  In February 2005, the Veteran reported 
having nightmares and flashbacks approximately two times a 
week, and he stated that he avoided movies about war.  He 
further stated that he avoided people at work and has a few 
beers on weekends.  He was assigned a GAF score of 65.  In 
March 2005, the Veteran stated that he was having fewer 
nightmares.  However, he reported having panic attacks 2-3 
times per week for the past 3 months, in which he had 
unprovoked anxiety for approximately one hour, with 
palpitations, fear, and tremors.  He was assigned a GAF score 
of 60.

The Veteran was provided with a VA examination in November 
2005.  He stated that he had been employed as a crane 
operator since service, and by the same company for the past 
nine years, and that he rarely missed work for any reason.  
The Veteran reported that he had been married four times, the 
first two marriages being to the same woman, and he has a son 
from his first marriage.  He has no other biological children 
but thinks of his stepdaughters as his own.  His third 
marriage lasted 14 years, and he had been married to his 
current wife for 12 years.  The Veteran was being treated 
with VA psychiatric sessions, individual therapy, and Xanax, 
Wellbutrin, and Paxil.  He stated that he was doing "a lot 
better" since he started on medications, especially with his 
mood, in that he did not get as hostile or "fly off the 
handle" at work, and small things did not bother him 
anymore.  However, he still had sleeping difficulties, in 
that he would awaken at times during the night and have 
trouble falling back to sleep.  The Veteran was diagnosed 
with depressive disorder, not otherwise specified, and 
assigned a GAF score of 70.  The VA examiner indicated that 
the Veteran's symptoms of depression and anxiety were 
relatively mild, were fairly well controlled by medication, 
and interfered only mildly with his ability to function in 
the workplace and in social settings. 

At a March 2006 VA examination, the Veteran reported 
difficulty falling asleep without medications, as well as 
sleep impaired by war-related dreams approximately twice a 
week.  He stated that he was irritable and somewhat vigilant, 
and he had some anxiety during the day but no panic attacks.  
The Veteran indicated that he was affectionate with his wife, 
but he had no active involvement with people other than work 
and family.  He described no close friendships and no major 
activities other than occasional involvement with his boat.  
He continued to work as a crane operator and had not missed 
any work due to his symptoms.  The Veteran was diagnosed with 
mild depressive disorder, not otherwise specified, as well as 
mild PTSD.  He was again assigned a GAF score of 70, which 
the VA examiner indicated was reflective of the Veteran's 
mild symptoms which resulted in some social difficulties but 
no occupational limitations.

In a May 2006 VA treatment session, the Veteran stated that 
he was bothered because he had recently remembered an 
incident during service in which two men were killed in a 
boiler room.  He was assigned a GAF score of 55.  In July and 
October 2006, he indicated that treatment was helping to 
decrease his nightmares and anxiety, and he was again 
assigned a GAF score of 55.  An October 2006 VA psychosocial 
assessment report indicates that the Veteran reported that he 
was edgy, irritable, anxious, and tense.  He stated that he 
was bothered by noises, had anger outbursts, avoided 
conflict, and needed to withdraw from people.  He further 
reported having nonsensical dreams about military 
experiences.  The Veteran stated that he had a good 
relationship with his current wife of 13 years.  The licensed 
social worker indicated that the Veteran's biggest difficulty 
was dealing with anxiety, and he could benefit from learning 
coping skills to decrease stress.  

In a January 2007 treatment session, the Veteran reported 
that his medications were helping with irritability, but he 
still isolated from people and had conflicts at work easily, 
leading to frequent job changes.  He continued to report 
occasional nightmares and disturbed sleep.  He was assigned a 
GAF score of 45.

The Veteran was provided with a third VA examination in 
January 2008.  At that time, he reported continued periods of 
depression and feelings of anger.  He stated that his 
depression was generally under control as long as he took his 
medications, but he still had "hostilities" and needed to 
be alone.  He rated his current depression as a 3 or 4 on a 
10-point scale.  The Veteran stated that he drank 
approximately five alcoholic drinks per night to fall asleep, 
as he was unable to tolerate hypnotic medications because 
they interfered with his daytime functioning.  He denied 
delusions or hallucinations, but he stated that he would 
sometimes hear a man's voice calling for help when the room 
was quiet or he was awakened from sleep.  He further denied 
panic attacks, although he stated that he would sometimes 
fell nervous and have a choking sensation when he awoke in 
the morning.  The Veteran indicated that he was still 
employed as a crane operator and that, when not at work, he 
either stayed home or spent time on his boat.  He reported 
that he was estranged from his son from his first marriage.  
The Veteran was diagnosed with recurrent major depressive 
disorder and episodic alcohol use disorder.  He was assigned 
a GAF score of 60, which the examiner indicated was 
reflective of a moderate degree of impairment in social and 
occupational functioning, with occasional decreases in work 
efficiency and a need for continuous medication.

The Veteran has submitted a September 2006 statement from his 
current wife in support of his claim for an increased rating.  
The Veteran's wife stated they have had a "normal married 
life" over the course of approximately 13 years, except that 
he is very moody, has anger issues, and lacks most emotion, 
which strains all of his close relationships.  She indicated 
that she gives the Veteran "time alone" for a few days each 
week, and he is visibly calmer and less stressed when she 
returns.  She stated that the Veteran had been having 
nightmares several times a week for the past several years, 
although he would not remember the dreams in the morning.  
The Veteran's wife stated that he is a dedicated worker, 
punctual and dependable, but he has "anger issues" with 
coworkers and drinks alcohol after work.  She further stated 
that the Veteran has never been fired, but he frequently 
leaves a job when he has "had enough" and quickly finds 
another job as a heavy equipment operator.  The Veteran's 
wife indicated that his mood swings, depression, and anger 
management have improved since he began receiving VA 
psychiatric treatment and medications.

Based on the lay and medical evidence of record, the Board 
finds that the Veteran is not entitled to a rating in excess 
of 10 percent for his major depressive disorder for the 
period from April 14, 2003, to July 27, 2005.  In this 
regard, the Board notes that the November 2005 VA examiner 
indicated that the Veteran's symptoms of depression and 
anxiety were mild and fairly well controlled by medication.  
Significantly, the examiner concluded that such symptoms 
interfered only mildly with the Veteran's ability to function 
in the workplace and in social settings.  Such conclusion was 
based on the Veteran's report of symptoms that were 
consistent with other medical and lay evidence of record for 
the period from April 14, 2003, to July 27, 2005.  In 
particular, both the Veteran and his wife indicated that he 
has maintained full-time employment continuously since 
service, he has a good relationship with his wife of nearly 
15 years, and his symptoms were significantly decreased with 
medication.  Accordingly, as the evidence reflects no more 
than a mild degree of occupational and social impairment, 
with symptoms that are controlled by continuous medication, a 
rating of 10 percent is appropriate for this period.  See 
38 C.F.R. § 4.130, DC 9434. 

For the period beginning July 27, 2005, the Board finds that 
the Veteran is not entitled to a rating in excess of 30 
percent for his major depressive disorder.  In this regard, 
the evidence reflects that such disability is manifested by 
depression, irritability, anxiety, a need to be left alone, 
and occasional vigilance and panic attacks.  In addition, the 
Veteran has chronic sleep impairment, including difficulty 
falling asleep and occasional nightmares, as well as 
occasional flashbacks.  He continues to work as a crane 
operator and has not missed any work due to his symptoms, and 
he has maintained a good relationship with his wife.  The 
January 2008 VA examiner indicated that such symptoms have 
resulted in a moderate degree of impairment in social and 
occupational functioning, with occasional decreases in work 
efficiency and a need for continuous medication.  
Accordingly, a rating of 30 percent is appropriate for the 
period beginning July 27, 2005.  See 38 C.F.R. § 4.130, DC 
9434.  The Board notes that the Veteran has difficulty in 
establishing and maintaining effective work and social 
relationships, in that he frequently has conflicts with 
coworkers and has no close friends other than family, which 
is listed as one of the criteria for a 50 percent rating.  
However, as the Veteran does not exhibit the remaining 
criteria for that rating, or any of the higher ratings, his 
disability picture more nearly approximates the criteria for 
a 30 percent rating and a higher rating is not warranted.  
See id.; 38 C.F.R. § 4.7.  In particular, the Veteran does 
not exhibit flattened affect, abnormal speech, impairment of 
memory, judgment, or thinking, persistent delusions or 
hallucinations, suicidal or homicidal ideation, inability to 
function independently, or neglect of personal appearance or 
hygiene. See 38 C.F.R. § 4.130, DC 9434.

After a thorough review of the lay and medical evidence of 
record, the Board finds no basis upon which to assign an 
evaluation in excess of the currently assigned ratings for 
the Veteran's major depressive disorder under any alternate 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  

The Board has further considered whether this case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1).  

The determination of whether a claimant is entitled to an 
extra-schedular rating under 38 C.F.R. § 3.321 involves a 
three-step inquiry.  First, it must be determined whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations are inadequate.  In this 
regard, the level of severity and symptomatology of the 
claimant's service-connected disability must be compared with 
the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is, therefore, found inadequate, it must 
be determined whether the claimant's exceptional disability 
picture exhibits other related factors such as "marked 
interference with employment" and "frequent periods of 
hospitalization."  Third, if an analysis under the first two 
steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that such 
picture exhibits such related factors as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's major depressive disorder 
with the established criteria found in the rating schedule.  
As discussed in detail above, the Veteran's symptomatology is 
fully addressed by the rating criteria under which such 
disability is rated, and there are no symptoms of such 
disability that are not addressed by the rating schedule.  As 
such, the Board finds that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
for his major depressive disorder and, therefore, the rating 
schedule is adequate to evaluate the Veteran's disability 
picture.  

Further, the Board finds that there are no related factors 
such as marked interference with employment or frequent 
periods of hospitalization.  In this regard, the evidence of 
record reflects that the Veteran has been continuously 
employed as a crane operator since service.  Although the 
Veteran's major depressive disorder has resulted in frequent 
has conflicts with coworkers, leading him to voluntarily 
change jobs, there is no indication that he has lost any time 
from work as a result of such disability.  See, e.g., 
September 2006 statement of Veteran's wife; January 2009 VA 
examination report.  Accordingly, while the Veteran's 
disability interferes with his employability, the Board finds 
that such interference is addressed by the schedular rating 
criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

For the foregoing reasons, the Board concludes that referral 
of this case for consideration of an extra-schedular rating 
is not warranted.  Thun, 22 Vet. App. 115-16; see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

The Board has further considered whether a claim for a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities (TDIU) has been raised 
by the record, as required by Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  When evidence of unemployability is 
submitted during the course of an appeal from a rating 
assigned for a disability, a claim for a TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  Here, the record reflects that 
the Veteran has been employed full-time at all times during 
the course of this appeal.  As such, a claim for a TDIU is 
not raised by the evidence of record and need not be 
addressed at this time.

The Board has also considered the applicability of the 
benefit of the doubt doctrine to the Veteran's claim for an 
increased rating.  The preponderance of the evidence is 
against a rating in excess of 10 percent for major depressive 
disorder for the period from April 14, 2003, to July 27, 
2005, and a rating in excess of 30 percent for such 
disability for the period beginning July 27, 2005.  As such, 
the benefit of the doubt doctrine does not apply, and his 
claim must be denied.  38 C.F.R. § 4.3.  

Service-connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To be entitled to service connection for PTSD, the record 
must include the following: (1) medical evidence establishing 
a diagnosis of the condition in accordance with 38 C.F.R. § 
4.125; (2) credible supporting evidence that the claimed in-
service stressor occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

Concerning the first element, a current PTSD diagnosis, the 
Board notes that VA has adopted the diagnostic criteria for 
mental disorders, including those related to stressors, set 
forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-
IV).  See 38 C.F.R. § 4.125.  Under these criteria, there are 
two requirements as to the sufficiency of an asserted 
stressor: (1) the veteran must have been exposed to a 
traumatic event in which he or she experienced, witnessed, or 
was confronted with an event(s) that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and (2) his or her 
response must have involved intense fear, helplessness, or 
horror.  See Cohen, 10 Vet. App. 128.  The sufficiency of a 
stressor for a PTSD diagnosis is a medical determination and, 
where a current diagnosis exists, the sufficiency of the 
claimed in-service stressor is presumed.  Id.

With regard to the second element, evidence that an in-
service stressor actually occurred, the necessary evidence 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).  If it is 
established through military citation or other evidence that 
a veteran engaged in combat with the enemy, and the claimed 
stressor is related to such combat, then, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone is sufficient 
evidence as to the reported stressor's actual occurrence.  
See id.  However, where a determination is made that the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the stressor.  See Daye v. Nicholson, 20 Vet. 
App. 512, 515 (2006); Sizemore v. Principi, 18 Vet. App. 264, 
270 (2004); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In 
such cases, service records or other credible statements must 
corroborate the occurrence of the claimed stressor.  See 
Cohen, 10 Vet. App. at 142; Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002).  There need not be corroboration of 
every detail, such as the veteran's actual presence during 
the stressor event.  Evidence that the veteran was assigned 
to and stationed with a unit that was present while such an 
event occurred strongly suggests that he or she was, in fact, 
exposed to the stressor event.  Id.

However, for claims pending before VA on or after October 28, 
2008, if the evidence establishes a diagnosis of PTSD during 
service and the claimed stressor is related to that service, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 74 Fed. Reg. 14, 491 (March 31, 2009) 
(amending 38 C.F.R. § 3.304(f)). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be resolved in favor 
of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In the instant case, resolving all reasonable doubt in the 
Veteran's favor, the evidence of record establishes a current 
PTSD diagnosis.  In this regard, the Veteran was diagnosed by 
his VA providers and the March 2006 VA examiner with PTSD.  
The March 2006 VA examiner indicated that the Veteran has 
various PTSD symptoms, such as difficulty falling asleep 
without medication, awakening several times a week due to 
war-related dreams, periodic thoughts about in-service 
incidents where his ship was in danger, and avoidance of 
matters that remind him of wartime experiences.  The Board 
observes that the January 2008 VA examiner concluded that the 
Veteran did not meet the criteria for a PTSD diagnosis.  The 
examiner noted that, although the Veteran described a 
stressful environment aboard ship, it did not appear that he 
experienced any specific stressors of the nature that would 
result in PTSD, in that he did not experience any actual 
life-threatening events or events involving intense fear, 
helplessness, or horror.  The examiner further noted that the 
Veteran did not have persistent flashbacks or avoidance of 
stimuli which would be consistent with PTSD.  However, as 
discussed below, the Veteran has claimed in-service stressors 
that put him in fear of his life, and his VA treatment 
records reflect instances of flashbacks and avoidance of war-
related stimuli.  As such, resolving all reasonable doubt in 
the Veteran's favor, the Board finds that the evidence of 
record establishes a current PTSD diagnosis.

With regard to the second element, the occurrence of an in-
service stressor, the Veteran primarily contends that his 
current PTSD is the result of his service in the boiler room 
of the U.S.S. Kitty Hawk, which involved long shifts in an 
extremely confined and heated room, which was a dangerous and 
stressful situation.  In particular, he states that the 
boilers would sometimes "blow up" and injure or kill the 
workers in the room.  The Veteran states that he was affected 
and feared for his life when this happened one time in the 
next boiler room and two workers were killed, although he did 
not immediately witness the incident.  He further states that 
he was kept below deck for days at a time and was 
continuously berated by his immediate supervisor.  In 
addition to the daily stresses of the boiler room, the 
Veteran states that it was very stressful on the ship in 
general.  He further states that they made steam for 
catapults, and there were several times where people died in 
planes due to problems with the steam catapults, including 
one incident where 11 people died.  The Veteran also refers 
to incidents where Korean ships would sail by with weapons, 
and sailors on his ship were directed to wave until they 
passed.  He further refers to being at sea when another ship, 
the U.S.S. Pueblo, was captured.  The Veteran also states 
that he was treated badly when he returned from Vietnam, in 
that strangers would shout and spit at him on the street.  
See, e.g., October 2006 statement, October 2006 VA 
psychosocial assessment, December 2006 substantive appeal, 
January 2008 substantive appeal, January 2008 VA examination 
report.  The Veteran has also provided several articles, some 
of which concern the U.S.S. Kitty Hawk; however, it is 
unclear whether the Veteran was involved in any of the 
incidents discussed therein or how he was affected by them.

As noted above, as the Veteran's claim was pending before VA 
on or after October 29, 2008, the evidence necessary to 
establish the occurrence of an in-service stressor varies 
depending on whether there was an in-service diagnosis of 
PTSD and whether it can be determined that the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); 74 Fed. Reg. 14, 491.  

The Board first finds that the evidence of record does not 
reflect an in-service diagnosis of PTSD.  In this regard, 
service treatment records reflect that the Veteran was 
hospitalized after an attempted suicide in August 1968.  His 
providers noted that he had experienced emotional problems 
for many years and had difficulty adjusting to the demands of 
military life, such as taking orders, which likely added to 
his anxiety and depression.  The Veteran was diagnosed with 
chronic moderate depressive reaction with a severe 
predisposition to anxiety and depression, which led to his 
discharge.  Significantly, the Veteran did not claim any 
specific traumatic events that led to his increased symptoms 
of anxiety and depression.  See service treatment records 
from Lackland Air Force Base dated in August and September 
1968; January 1969 Medical Board report.

The Board further finds that the evidence of record does not 
reflect that the Veteran engaged in combat with the enemy.  
In this regard, the Veteran does not claim that any of his 
claimed stressors occurred during combat.  Moreover, the 
Veteran's military occupational specialty was a boiler 
technician, and he received no awards or commendations that 
would indicate participation in combat.  See DD Form 214.

Accordingly, as the evidence of record does not establish a 
diagnosis of PTSD during service or that the Veteran engaged 
in combat with the enemy, there must be corroborating 
evidence, such as service records or other credible 
statements, to establish the occurrence of the Veteran's 
claimed in-service stressors.  See Pentecost, 16 Vet. App. at 
128; Cohen, 10 Vet. App. at 142; 74 Fed. Reg. 14, 491.

In this regard, the Veteran has submitted an August 2006 
statement from a fellow sailor aboard the U.S.S. Kitty Hawk 
in an attempt to corroborate his claimed stressors.  This 
statement corroborates the Veteran's claimed that he worked 
long hours under conditions of extreme heat in the boiler 
room, as well as that he was continuously berated by his 
immediate supervisor.  However, such conditions do not amount 
to a specific traumatic event as required for a diagnosis of 
PTSD.  See Cohen, 10 Vet. App. 128 (citing DSM-IV (4th ed. 
1994)).  Indeed, the Board notes that the majority of the 
stressors cited by the Veteran concern a generally stressful 
environment, not a specific traumatic event as required for a 
diagnosis of PTSD.  

Furthermore, with regard to the specific incidents cited by 
the Veteran, there is no evidence of record to corroborate 
such claimed stressors.  As noted above, the AOJ repeatedly 
requested the Veteran to provide additional details, such as 
specific dates, people, and locations, in order to allow for 
verification of the occurrence of the events.  However, the 
Veteran failed to provide sufficient additional details and, 
instead, provided general descriptions and articles as 
summarized above.  Accordingly, because VA is unable to 
confirm that the Veteran's claimed stressors actually 
occurred, he is unable to meet one of the required criteria 
to establish entitlement to service connection for PTSD.  See 
38 C.F.R. § 3.304(f).  

The Board has considered the applicability of the benefit of 
the doubt doctrine to the Veteran's service connection claim.  
The doctrine has been applied to the extent set forth above; 
however, as the preponderance of the evidence is against 
granting the Veteran's claim, the doctrine is not applicable 
and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Although the Veteran does not meet the criteria for service 
connection for PTSD, the Board observes that the symptoms of 
his current PTSD are contemplated under the rating for his 
service-connected major depressive disorder, as discussed 
above.  This is because all mental disabilities are rated 
under the General Rating Schedule for Mental Disorders set 
forth in 38 C.F.R. § 4.130.


ORDER

A rating in excess of 10 percent for major depressive 
disorder for the period from April 14, 2003, to July 27, 
2005, and a rating in excess of 30 percent for such 
disability for the period beginning July 27, 2005, is denied. 

Service connection for PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


